Citation Nr: 0935350	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for stomach problems.

4. Entitlement to service connection for throat problems.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a nose disability.

7.  Entitlement to service connection for vertigo and 
dizziness.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability, to include as secondary to a left knee 
disability.

9.  Entitlement to service connection for a low back 
disability.

10.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a left knee 
disability. 

11.  Entitlement to service connection for a right ankle 
disability, to include as secondary to a left knee 
disability.

12.  Entitlement to service connection for a left knee 
disability.

13.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.

14.  Entitlement to service connection for a left hip 
disability, to include as secondary to a left knee 
disability.

15.  Entitlement to service connection for a right hip 
disability, to include as secondary to a left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a left ankle 
disability.  The Board notes that the RO incorrectly 
bifurcated the claim for a left ankle disability and 
separately adjudicated the matter on a secondary causation 
basis in March 2005 and November 2005.  The Veteran's claim 
for a left ankle disability on a secondary basis to a left 
knee disability does not represent a separate claim for 
benefits, but simply a different theory of entitlement.  

While on its face the May 2007 substantive appeal would not 
be timely as to the February 2004 rating decision, the Board 
considers the March 2005 and November 2005 rating decisions 
as simply reajudications of the pending claim for benefits 
regarding the left ankle.  The Veteran perfected his appeal 
as to the most recent November 2005 decision in May 2007.  
(Note: the Veteran was granted a 90 day extension from the 
November 2005 rating decision within which to file his VA 
Form 9).  

This matter also comes before the Board on appeal from the 
November 2005 rating decision, which in pertinent part, 
denied the additional benefits sought on appeal.  As noted 
above, the Veteran was granted a 90 day extension within 
which to file his VA Form 9, which was received in May 2007. 

The Veteran presented testimony before the Board in June 
2009.  The transcript has been associated with the claims 
folder.

The Veteran withdrew his request for a personal hearing 
before his local RO in January 2009.  As such, there are no 
outstanding hearing requests of record.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for a left ankle disability, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a left ankle 
disability, based on de novo review, and the matters 
involving the claims  for service connection for a right 
ankle, bilateral hip, and bilateral knee disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1960 to August 1964.

2.  On March 31, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
Veteran that a withdrawal of his claims of entitlement to 
service connection for left ear hearing loss, tinnitus, 
stomach problems, throat problems, headaches, a nose 
disability, and vertigo and dizziness was requested.

3.  By way of an April 2002 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a left ankle disability.  The Veteran did not perfect an 
appeal and the decision became final.  

4.  The evidence submitted since the April 2002 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, does relate to 
an unestablished fact necessary to substantiate the claim and 
does raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a left ankle 
disability, to include as secondary to a left knee 
disability.  

5.  A low back disability, variously diagnosed as 
degenerative disease of the lumbosacral spine, was not 
incurred during the Veteran's active military service nor did 
it manifest in the year following separation from said 
service; the weight of the medical evidence of record is 
against a finding that any current back disorder is related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement 
to service connection for left ear hearing loss, tinnitus, 
stomach problems, throat problems, headaches, a nose 
disability, and vertigo and dizziness by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).

2.  The April 2002 decision is final; however, evidence 
received since the final April 2002 rating determination, 
wherein the RO denied a claim of entitlement to service 
connection for a left ankle disability, is new and material, 
and the Veteran's claim for a left ankle disability, to 
include as secondary to a left knee disability, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

3.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his claims of 
entitlement to service connection for left ear hearing loss, 
tinnitus, stomach problems, throat problems, headaches, a 
nose disability, and vertigo and dizziness.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.

II.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that in the context of a claim to 
reopen, the VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ankle 
disability, and the finding that remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance with regard 
to this claim is not warranted at this time.

VA complied with notification responsibilities in regards to 
the Veteran's claim for a low back disability in 
correspondence sent to the Veteran in June 2005.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his service 
connection claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claim.  

As the claim is being denied, notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability under consideration, pursuant to 
the recent holding in the Dingess decision is rendered moot.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private medical treatment records, reports of VA examination, 
photographs, a copy of a wrestling award, and a lay 
statement.  

The Board notes that in January 2007 the Veteran indicated 
that there were no further medical records available from Dr. 
RAG.  He also indicated there were no records available from 
the nuclear plant.  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

III. New And Material Analysis

The Board must first address the issue of whether new and 
material evidence has been received to reopen the claim for a 
left ankle disability because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In an April 2002 rating action, the RO denied the Veteran's 
claim of entitlement to service-connection for a left ankle 
condition.  The RO denied the claim with the reasoning that 
there was no left ankle injury in service or any evidence 
that a left ankle condition was either incurred in or caused 
by service.  The Veteran appealed the decision and a 
statement of the case (SOC) was issued in January 2003.  
However, the Veteran did not file a timely appeal in the 60-
days following the issuance of the SOC or the remainder of 
the year following the issuance of the April 2002 decision.  
Therefore, the April 2002 decision is considered final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b).  The 
Veteran filed the instant petition to reopen the claim in 
June 2003, which was denied in February 2004.  

As noted in the Introduction, the RO incorrectly bifurcated 
the claim for a left ankle disability and separately 
adjudicated the matter on a secondary causation basis in 
March 2005 and November 2005.  The Veteran's claim for 
benefits on a secondary basis were in fact merely a different 
theory of entitlement to service connection and did not 
amount to a separate claim.  The Veteran perfected the most 
recent readjudication (the November 2005 decision) in May 
2007 after obtaining a 90-day extension.   See letter dated 
April 30, 2007.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Of record at the time of the April 2002 rating decision were 
the Veteran's service treatment records, which were negative 
for a left ankle injury, disease, or disability.  There was a 
copy of a third class ribbon for Olympic championship 
wrestling bearing the Veteran's name.

A November 2001 letter from Dr. G indicated the Veteran 
apparently suffered from degenerative arthritis of the left 
ankle, which was related to a verbal history of injury while 
wrestling in service.  A November 2001 statement from the 
Veteran's wife indicated the Veteran injured his ankle in 
service and it had been bothering him since.

A March 2002 VA examiner opined that left ankle pain was not 
the result of the Veteran's active military service. 

Evidence submitted subsequent to the April 2002 rating 
decision includes a June 2003 letter from Dr. JJD, which 
opined that it was likely the Veteran's "left ankle 
ailment" was secondary to wrestling in service. 

VA outpatient treatment records dated between 2002 and 2008 
show treatment for chronic left ankle strain, capsulitis, and 
tendonitis.  A June 2006 report from Dr. CNB opined that left 
ankle degenerative changes were secondary to arthritis of the 
left knee.
  
As noted previously, the April 2002 rating decision denied 
service connection on the basis that there was no left ankle 
injury in service or any evidence that a left ankle condition 
was either incurred in or caused by service.  The conflicting 
opinions of record as to whether a left ankle disability is 
related directly to service or secondary to a left knee 
disability, when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Veteran's claim of entitlement to service connection for a 
left ankle disability, to include as secondary to a left knee 
disability, is reopened.  See 38 C.F.R. § 3.156(a).  


IV.  Service Connection for a Low Back Disability

The Veteran contends that he is entitled to service 
connection for a low back disability.  Specially, he asserts 
that it is the result of lifting boxes and moving stores 
while on active duty.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

The Veteran's service treatment records do show the Veteran 
hit his back while handling stores in March 1964.  He was 
given aspirin and Robaxin.  X-rays were negative.  There were 
no further complaints in service and the August 1964 
separation examination was similarly devoid of a low back 
disability.   

The mere fact that the Veteran complained of hitting his back 
in service, is not enough to establish that a chronic back 
condition manifested during his active duty service.  38 
C.F.R. § 3.303(b).  Post-service, the Veteran first 
complained of low back pain in 1992.  He was first diagnosed 
with mild degenerative disease involving anterior lateral 
vertebral body margins at several levels and facet joints at 
L4-5 and L5-S1 bilaterally in October 1999, which is clearly 
outside the one-year presumptive period for arthritis.  
38 C.F.R. §§ 3.037, 3.309.

This lengthy period without treatment (between separation 
from service in 1964 and the complaints of pain in 1992 and 
the diagnosis of arthritis in 1999) weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  The Board 
notes that no medical professional, to include the July 2005 
VA examiner, has provided any opinion linking the diagnosed 
degenerative disease of the lumbar spine to any aspect of the 
Veteran's period of service.  

Specifically, the July 2005 VA examiner opined that 
lumbosacral pain secondary to degenerative disease of the 
lumbosacral spine was unlikely related to any injury of 
service.  The examiner reasoned that the Veteran only had one 
incident of low back strain in service and no evidence of 
recurrent injuries.  The examiner also noted the first 
diagnosis post service was in 1999 and that the Veteran was 
obese, which was considered the likely etiology of his 
lumbosacral degenerative disease.

In short, a low back disability, to include degenerative 
disease of the lumbar spine, was not shown during service or 
for more than 35 years after service.  38 C.F.R. §§ 3.307, 
3.309,  Furthermore, there is no medical evidence of record 
linking the lumbar disc disease to any aspect of the 
Veteran's period of service.  Absent a finding of a chronic 
low back condition in service or a medical opinion somehow 
linking it to such, service connection cannot be granted.

The Board is cognizant that the Veteran is competent to 
report symptoms of back pain since service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Board can not give great weight and credibility to the 
argument that a degenerative disease of the lumbar spine was 
incurred in service in light of the evidence that a chronic 
condition was not manifested in service and was not diagnosed 
until 35 years after his separation from said service.    

Though the Veteran contends that his low back disability is 
related to his military service, there is no medical evidence 
on file supporting the Veteran's assertion and his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

The claims of entitlement to service connection for left ear 
hearing loss, tinnitus, stomach problems, throat problems, 
headaches, a nose disability, and vertigo and dizziness are 
dismissed.

New and material evidence having been received, the claim for 
entitlement to service connection for a left ankle 
disability, to include as secondary to a left knee 
disability, is reopened and the appeal is granted to this 
extent only.

Entitlement to service connection for a low back disability 
is denied.


REMAND

Having reopened the Veteran's claim of entitlement to service 
connection for a left ankle disability does not end the 
Board's inquiry.  Rather, the Board must now consider the 
merits of the claim for service connection.  Here, however, 
the Board finds that additional development is necessary 
prior to a final adjudication of the merits of the Veteran's 
left ankle claim, as well as the claims involving 
disabilities of the right ankle, bilateral knees, and 
bilateral hips.  

With regard to the claim for a left ankle disability, as 
delineated earlier in this Decision, the medical evidence of 
record contains conflicting evidence as to the current left 
ankle disability and whether said condition is related 
directly to an incident of service or secondary to a left 
knee disability.  The Veteran's service treatment records 
were negative for a left ankle wrestling injury or a 
diagnosis of a left ankle disease or disability, to include 
the August 1964 separation examination.

A November 2001 letter from Dr. G opined the Veteran 
apparently suffered from degenerative arthritis of the left 
ankle, which has not been confirmed by radiographic evidence 
to date, and was related to a verbal history of injury while 
wrestling in service.  A March 2002 VA examiner opined that 
left ankle pain was not the result of the Veteran's active 
military service.  A June 2003 letter from Dr. JJD, opined 
that it was likely the Veteran's "left ankle ailment" was 
secondary to wrestling in service. 

VA outpatient treatment records dated between 2002 and 2008 
show treatment for chronic left ankle strain, capsulitis, and 
tendonitis.  A June 2006 report from Dr. CNB opined that left 
ankle degenerative changes were secondary to arthritis of the 
left knee.

A remand is necessary in order to afford the Veteran a VA 
examination to determine whether he currently has a left 
ankle disability and if so, the etiology thereof.  
38 U.S.C.A. § 5103A.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

With regard to the claims involving disabilities of the right 
ankle, bilateral knees, and bilateral hips, a remand is also 
necessary in order to afford the Veteran a new VA 
examination.  Similar to the claim for the left ankle, the 
medical evidence of record contains conflicting evidence as 
to the current disabilities involving the right ankle, and 
bilateral hips, and whether they are related to service 
and/or secondary to arthritis of the left knee.  Notably, the 
December 2004 VA examiner found no evidence of arthritis of 
the ankles or hips as opposed to Dr. CNB in June 2006, who 
indicated the Veteran had degenerative changes of these 
joints.  

Further, there are conflicting opinions as to whether left 
knee arthritis is directly related to service and whether 
right knee arthritis is secondary thereto.  A preliminary 
review of the claims folder shows the Veteran's service 
treatment records to be devoid of treatment for a wrestling 
injury to the left knee.  The Veteran was however, treated 
for a contusion of the left knee when he hit it on a rack 
(1960).  The Veteran also sought treatment for trouble 
flexing the knee after striking it on a garbage truck (1961).  
The Veteran further reported left knee pain, swelling 
locking, and giving way after a pre-service automobile 
accident (1963).  X-rays were repeatedly negative for a left 
knee disability.  

The Board would additionally note that an entry dated in 
August 1960 noted injury to the left knee prior to service, 
but the physical examination and x-rays were negative for a 
left knee disability.  There was an isolated complaint of a 
sore right ankle (1962) and intermittent muscular pain of the 
left hip (1961).  The August 1964 separation examination was 
wholly devoid of disabilities of the knees, hips, ankles, or 
low back.

There are varying opinions as to the etiology of the 
disabilities of the knees, hips, and right ankle.  
Specifically, Dr. JJD in June 2003 opined that left knee 
arthritis was secondary to a wrestling injury in service.  
Dr. JJD further opined in June 2004 that due to injuries in 
service, the Veteran sustained further degeneration of the 
bilateral ankles, hips, and right knee.  A December 2004 VA 
examiner opined that the Veteran had osteoarthritis as 
opposed to traumatic arthritis, which was likely due to the 
Veteran's obesity.  The examiner further indicated that a 
left ankle injury or left knee injury did not cause or 
aggravate right knee osteoarthritis or right sacroiliac joint 
pain.  In contrast, in a June 2006 opinion, Dr. CNB opined 
that left knee problems were due to "experiences" in the 
military and indicated that, as a result, the Veteran had 
degenerative changes of the left ankle and hip, as well as 
the right sided-joints

In light of the varying opinions of record, some based upon 
what appears to be an inaccurate medical history, 
clarification must be sought upon Remand.  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below. 

Ongoing VA medical records pertinent to the issues should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the Veteran of the 
evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for a 
left ankle disability, to include as 
secondary to a left knee disability, as 
well as the claims involving the 
bilateral hips, bilateral knees, and 
right ankle, and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  With any such notice, 
the Veteran should be asked to identify 
any outstanding records of pertinent VA 
or private medical treatment.  Attempts 
should be made to obtain any identified 
records.     

2.  Once any development as a result of 
this Remand above has been completed, the 
Veteran should be afforded a VA 
orthopedic examination.  The claims 
folder and a copy of this remand must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  

a.  The examiner must first clarify 
the specific diagnoses pertaining to 
the bilateral hips, knees, and 
ankles.  Specifically, the examiner 
should indicate whether there is 
arthritis of these joints.  

b.  Thereafter, the examiner should 
render an opinion as to whether any 
currently diagnosed knee, hip, 
and/or ankle disability, to include 
arthritis, is at least likely as not 
(50/50 probability) the related to 
any injury or incident in service, 
i.e. the incidents discussed in 
pertinent service treatment records 
identified in the Body of this 
remand.   

c.  The examiner should additionally 
indicate whether the Veteran had a 
pre-existing left knee disability 
prior to his enlistment upon active 
duty and if so, whether it was 
aggravated beyond the natural 
progression of the disease during 
service.  

d.  Finally, the examiner should 
indicate whether any currently 
diagnosed disability of the right 
knee, the ankles, and the hips, 
including arthritis, are proximately 
due to or the result of left knee 
arthritis.  

The examiner must supply a rationale for 
any opinions expressed.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


